Citation Nr: 0012428	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-12 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James A. Snell, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1947 to July 
1948 and from May 1950 to August 1953.  The veteran died in 
January 1997.  The appellant is the veteran's widow.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lebanon, Pennsylvania, which determined that the appellant 
was not entitled to Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death.  The appellant has perfected a timely 
administrative appeal.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

REMAND

A remand is warranted to correct a procedural defect if it is 
essential for a proper appellate decision.  See 38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 19.9, 20.700 (1999).  

A review of the record reflects that on the VA Form, dated 
August 1998, the appellant requested a personal hearing at 
the local VA Office before a member of the Board.  The Board 
observes that there is no apparent acknowledgment by the RO 
to the appellant's request for a Travel Board hearing as to 
the issue being appealed.  Moreover, the a review of the 
record does not reveal that the appellant has withdrawn her 
hearing request.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a personal hearing 
for the appellant before a member of the 
Board of Veterans' Appeals the local VA 
Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

